Exhibit 10.52

EXECUTION COPY

INTERPOOL, INC.
211 College Road East
Princeton, N.J. 08540

August 10, 2004


Mr. Raoul J. Witteveen
Surinamesttaat 37
2585 CH The Hague
The Netherlands

Dear Raoul:

This letter (the "Agreement") is written to confirm the terms of your separation
from Interpool, Inc. (the "Company").

           1. Separation. You resigned from your positions as President, Chief
Operating Officer, Member of the Board of Directors of the Company, and any
other positions or offices you held with any subsidiary or affiliate of the
Company, effective October 9, 2003 (the "Separation Date"). You confirm that you
vacated your office at the Company promptly after the Separation Date. You
further confirm that you have returned all Company property, including, but not
limited to, any personal digital assistant, computer, or automobile; provided,
however, that any failure as a result of your inadvertence or mistake to return
any item of Company property shall not be deemed a breach of this Agreement,
provided that you return any such property promptly to the Company upon
discovery.

           2. Compensation and Benefits. (a) Other than as set forth in this
Agreement, the compensation and benefits that you received as part of your
employment ceased as of the Separation Date. You hereby acknowledge and agree
that your employment agreement with the Company, dated January 1, 1992 (the
"Employment Agreement"), was terminated as of the Separation Date and is of no
further force or effect, except as otherwise provided in Paragraph 4(b). The
Employment Agreement is replaced by this Agreement. You have been paid your
compensation through the Separation Date (subject to year-end adjustment that
remains to be paid for compensation paid in euros based upon an assumed
conversion rate in order to give effect to the actual conversion rate for 2003).
Your group medical benefits and life insurance ceased effective October 31,
2003, except as provided below. Upon termination of your medical benefits and
life insurance, as contemplated by Paragraph 3(ii), (i) you may convert your
life insurance to an individual policy in accordance with the terms of such
policy and (ii) you and any covered dependents may continue group medical
benefits at your and/or their expense as provided by COBRA. In addition, you
will receive benefit continuation information in a separate letter.

                     (b) You will be reimbursed for all 2002 and 2003 business,
travel, and entertainment expenses properly incurred during your employment in
accordance with Company policy and practice. You will submit such expenses for
2003 within sixty (60) days of your execution of this Agreement, including
appropriate documentation in accordance with Company policy and practice.

                     (c) You shall be paid for any accrued, unused vacation
days, less applicable deductions, promptly after your execution of this
Agreement. You and the Company agree that you are entitled to sixty-four (64)
days of pay for accrued, unused vacation.

                     (d) You will receive your vested account balance in the
Company's 401(k) plan in accordance with the terms of such plan and applicable
law.

           3. Consideration. Subject to this Agreement becoming effective when
you execute it and provided that you do not revoke this Agreement as provided in
Paragraph 16 below, the Company will (i) pay your base salary for two years from
the Separation Date at your then current annual salary of $632,825 (less
applicable deductions), payable in forty-eight (48) equal bi-weekly installments
of $26,367.71 (less applicable deductions), commencing on the next regularly
scheduled pay date immediately following the Separation Date, (ii) continue your
and your dependents' medical benefits and your life, disability and accident
insurance through and including October 9, 2005 at no additional cost to you, to
the extent permitted by the applicable benefit plans, and to the extent your and
your dependents' medical benefits are provided through COBRA, in whole or in
part, will reimburse you for any expenses you incur for continuation of such
benefits under COBRA through and including October 9, 2005, or if your and your
dependents' eligibility for medical benefits continuation under COBRA expires
prior to October 9, 2005, will obtain substantially equivalent alternative
medical benefits for you and your dependents through and including October 9,
2005, (iii) upon presentation of appropriate documentation, reimburse you for
all costs of medical, dental and other health-related services or care,
including prescription medication and hospital expenses, incurred by you on
behalf of yourself and/or your dependents from the Separation Date through and
including October 9, 2005, which costs and expenses shall not have been advanced
or reimbursed pursuant to any medical and dental insurance plans, (iv) provide
to you an automobile allowance of $2,000 per month for the twelve (12) month
period through and including October 9, 2004, to be used to pay expenses
associated with the lease, purchase, maintenance and insurance of an automobile,
(v) reimburse you for the cost of maintaining an office and administrative
expenses associated with hiring an assistant to perform job duties on your
personal behalf other than at the Company's premises through and including
October 9, 2004, not to exceed $10,000 per month; provided, however, that if you
die prior to all installments having been made under this Paragraph 3, your
beneficiary or estate shall receive the balance of any remaining installments
payable under clauses (i), (ii), (iii) or (iv) of this Paragraph at the time
such payments would have been made to you but for your death and your
beneficiary or estate shall receive the next installment payable under clause
(v) of this Paragraph at the time such payment would have been made to you but
for your death and no further installments under such clause (v).

          In addition, you acknowledge that you have begun to receive the
payments and benefits described above in this Paragraph 3 and that any such
payments and benefits have been made by the Company pursuant to this Agreement
and shall be counted towards your total entitlement to payments and benefits
under this Agreement. You further acknowledge and agree that, in the event that
this Agreement does not become effective for any reason, including due to your
exercise of your right to revoke this Agreement as described in Paragraph 16,
you will return all such payments and benefits to the Company.

          The parties hereto acknowledge and agree that the Company may offset
any payments to you otherwise due under this Agreement in an amount equal to (A)
the amount of any income taxes owing (but not related FICA and FUTA taxes,
interest, penalties or additions to tax), including withholding of income taxes,
in respect of payments made to you by the Company on or prior to the Separation
Date, as may reasonably be determined by the Company and which are remitted to
the appropriate taxing authority, minus (B) the amounts withheld by the Company
(or its affiliates) for any income, wage or similar taxes in the Kingdom of the
Netherlands in respect of payments made to you by the Company in the year 2003
on or prior to the Separation Date (converting such withheld amounts to the U.S.
dollar using the 2003 average rate of exchange for the relevant currency, as
published by the U.S. Federal Reserve in Release G.5A (405) (January 5, 2004)).
You shall use reasonably diligent efforts to utilize the amounts withheld by the
Company (or its affiliate) in the Kingdom of the Netherlands in respect of
payments to you in 2003 on or prior to the Separation Date as a credit against
your Netherlands and United States taxes for 2003, and to obtain a refund of
those withheld amounts which cannot be so applied as a credit against taxes. To
the extent you recover any such amounts (or a portion thereof) (i) from the
Kingdom of the Netherlands as a refund, or (ii) as a credit against Netherlands
taxes and you receive credit for such Netherlands taxes (or any portion thereof)
against your United States income taxes, you agree to pay over such amounts to
the Company. If such amounts are not paid over to the Company by you, the
parties agree that the Company can offset such amounts against amounts owing to
you under this Agreement. You will present to the Company evidence
demonstrating, to the reasonable satisfaction of the Company, your application
of reasonably diligent efforts to obtain the credits and refunds, as described
above, as well as the results of such efforts. If the Company determines that
you have failed to use reasonably diligent efforts to obtain the credits or
refunds, as described above, or to provide reasonably satisfactory evidence of
such efforts or the outcome of such efforts, the Company can offset amounts
owing to you under this Agreement by an amount which together with any amounts
paid by you to the Company under this paragraph equals the taxes withheld by the
Company (or its affiliate) in the Netherlands in respect of payments to you in
2003 on or prior to the Separation Date. In the event that you are required to
take any action, other than the filing of your required returns, in order to
recover (through refund or credit) any portion of the taxes withheld by the
Company (or its affiliate) in the Netherlands in respect of payments to you in
2003 on or prior to the Separation Date, the Company shall reimburse you for the
reasonable cost (including legal and accounting fees) of any such action.

          The parties agree that, except as provided in the previous paragraph: 
(1) the payments to you under Paragraph 3 of this Agreement will not be subject
to U.S. federal income tax withholding provided you deliver to the Company a
duly completed and executed W-8BEN (including the checking of boxes 9a and 9b in
Part II of that form) or W-9, or successor forms thereto, establishing that no
such withholding is required, and further provided that you agree to update such
documentation as necessary; and (2) in no event shall the Company seek to
offset, under the previous paragraph, the total payments to be made to you under
this Agreement by more than $220,000.

           4. Release. (a) In exchange for the payments and benefits set forth
in Paragraph 3, you and your heirs, legal representatives, and assigns, hereby
voluntarily and knowingly release and forever discharge the Company and
affiliated companies, their respective subsidiaries, divisions, affiliates and
branches, and their respective predecessors, successors and assigns and their
respective present, former, and future officers, directors, shareholders,
parents, owners, agents, attorneys, and/or employees, in both their individual
and representative capacities (collectively, the "Released Parties"), from all
actions, claims, demands, causes of action, obligations, damages, liabilities,
expenses and controversies of any nature and description whatsoever ("Claims"),
relating in any way to the Company, whether directly or indirectly, including,
without limitation, Claims arising out of, relating to or based upon (i) your
employment with the Company or the cessation of your employment, (ii) your
Employment Agreement, dated January 1, 1992, (iii) your former position as an
officer or director of the Company or any other entity or (iv) any business
operations of the Company, up to the date you sign this Agreement, whether or
not now known, suspected or claimed, which you had, have, or may have, against
the Released Parties, including, but not limited to, all Claims arising out of,
relating to or based upon, (a) statements, acts or omissions by the Company,
Released Parties or their respective representatives, (b) express or implied
agreements between you, on the one hand, and the Company and/or Released
Parties, on the other hand, including, without limitation, your Employment
Agreement, dated January 1, 1992, (c) any federal, state or local fair
employment practices or civil rights law including, but not limited to, Title
VII of the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act, the Family and Medical Leave Act, the Americans with
Disabilities Act and the Employee Retirement Income Security Act of 1974, which
prohibit discrimination on such bases as race, color, religion, creed, national
origin, family and/or medical leave, citizenship, sex/gender, sexual
orientation, marital status, age, disability, genetic predisposition or carrier
status or uniformed service, (d) any claim concerning the Company's right to
terminate your employment, including any claim under common law, public policy
or breach of contract or tort, including, without limitation, for emotional
distress, libel, slander, defamation, fraud, wrongful discharge, or (e) wages,
commission, bonuses, accrued vacation pay, employee benefits, expenses,
allowances and any other payment or compensation of any kind whatsoever;
provided, however, the foregoing release shall not (A) prevent you from bringing
an action seeking compliance with this Agreement; (B) release any claims for
vested benefits under any applicable Company benefit plan; or (C) prevent you
from asserting any right to indemnification under this Agreement, the provisions
of the Delaware General Corporation Law, or the Company's Certificate of
Incorporation or Bylaws.

           (b) Notwithstanding the foregoing, in the event that the Company, or
any of the Released Parties, shall assert any Claim against you, whether in
court, arbitration, or otherwise (except for (x) any action to enforce this
Agreement or any undertaking made pursuant to paragraph 12, (y) any derivative
claim brought on behalf of the Company by shareholders who are neither current,
former, or future directors or officers of the Company or any of its
subsidiaries or affiliates, or (z) any action seeking disgorgement of bonuses
paid to you pursuant to Section 304 of the Sarbanes-Oxley Act of 2002), you
shall be entitled to assert as a counterclaim in such proceeding, or as a claim
in any other forum, any claim for breach of your Employment Agreement, in which
case nothing in this release or this Agreement shall operate to bar you from
recovering on such claim and your employment shall be treated as if the Company
expressly terminated your employment, notwithstanding your resignation. In the
event that you obtain a judgment against the Company in connection with any such
claim, any amounts already paid to you by the Company under this Agreement shall
be offset against the amount of such judgment.

           5. Stock Options and Restricted Stock Awards. Notwithstanding any
contrary provision of the Company's Stock Option Plan or its Deferred Bonus
Plan, (i) each outstanding stock option previously granted to you by the Company
(A) to the extent not already vested prior to the Separation Date, shall be
forfeited by you as of the Separation Date and (B) to the extent already vested
and exercisable as of the Separation Date, shall remain exercisable (to the
extent not previously exercised), until the earlier of (x) October 9, 2005 and
(y) the scheduled expiration date for such option that would have applied if
your employment had not ceased pursuant to this Agreement, and (ii) each
outstanding restricted stock award previously granted to you by the Company (A)
to the extent not already vested prior to the Separation Date, shall be
forfeited by you as of the Separation Date and (B) to the extent already vested
and unrestricted as of the Separation Date, shall be retained by you. Until the
date on which the Company files its Annual Report on Form 10-K for the fiscal
year of the Company ended December 31, 2002, you shall continue to be subject to
all trading restrictions in Company securities that generally apply (if any) to
the Company's senior management and directors, as if your employment had not
ceased. Attached hereto as Annex A is a list of the outstanding vested stock
options exercisable by you as of the Separation Date and the outstanding
restricted stock awards previously granted to you that had vested (and therefore
were not forfeited) as of the Separation Date.

          In addition, before selling or otherwise transferring any shares of
the Company's Common Stock beneficially owned by you during the period from the
Separation Date through October 9, 2005 (including but not limited to any shares
the beneficial ownership of which is attributed to you under the rules of the
Securities and Exchange Commission and any shares that were acquired or may be
acquired by you upon the exercise of stock options or pursuant to the Company's
deferred bonus plan), (x) you shall notify the Company of any intention to sell
publicly any such shares and shall afford the Company a ten-day period during
which the Company (or, to the extent the Company declines such option, one or
more of its affiliates) may elect to purchase all or any portion of such shares
at a price equal to the average of the Closing Prices of the Common Stock on the
day you notify the Company of your intention to sell, the day the Company
notifies you of its election to purchase such shares, and all intervening days,
provided, however, that if the Company elects to purchase any such shares, you
shall have no obligation to actually sell any shares if the average price
calculated as described above is more than 7.5% below the Closing Price on the
date you gave notice to the Company, and the Company (or its affiliate) shall
have 14 days from the day you notified them of your intention to sell to
complete the purchase, (y) in the event of any private sale of such shares or
any transfer of such shares without consideration (for example, by gift), you
shall obtain the transferee's written agreement to comply with the terms of this
sentence with respect to any proposed future sale or transfer of such shares by
such transferee, and (z) during the period from the date hereof through October
9, 2005, you shall not sell shares of the Company's common stock or other
Company securities in public markets transactions in amounts greater than the
volume limits that would have applied if you had continued to be subject to
Paragraph (e)(1) of Rule 144 under the Securities Act throughout such period.

          "Closing Price" on any date means (1) if the stock is listed or
admitted to trade on a national securities exchange, the closing price of the
stock on the Composite Tape, as published in the Eastern Edition of The Wall
Street Journal, of the principal national securities exchange on which the stock
is so listed or admitted to trade, on such date, or, if there is no trading of
the stock on such date (or if the market has not closed at the applicable time),
then the closing price of the stock as quoted on such Composite Tape on the next
preceding date on which there was trading in such shares; (2) if the stock is
not listed or admitted to trade on a national securities exchange, the last
price for the stock on such date, as furnished by the National Association of
Securities Dealers, Inc. ("NASD") through the NASDAQ National Market Reporting
System or a similar organization if the NASD is no longer reporting such
information; or (3) if the stock is not listed or admitted to trade on a
national securities exchange and is not reported on the National Market
Reporting System, the mean between the bid and asked price for the stock on such
date, as furnished by the NASD or a similar organization.

           6. Confidentiality. You covenant and agree that (i) you will not
knowingly divulge any material or confidential proprietary matters of the
Company which are not otherwise in the public domain, including, without
limitation, financial records, trade secrets, business plans, pricing policies,
and customer lists, except as required in the course of performing duties under
this Agreement or as required by law, regulation or judicial or other legal
process, and except as may be requested by any governmental authority in
connection with any investigation or proceeding described in paragraph 9(a), for
a period up through and including October 9, 2008, and (ii) you will promptly
deliver to the Company, at the Company's expense, all memoranda, notes, records,
reports and other documents, and all copies thereof, relating to the business of
the Company which you obtained while employed by, or otherwise serving or acting
on behalf of the Company, which you may now possess or have under your control;
provided, however, that any failure as a result of inadvertence or mistake to
deliver such documents to the Company shall not be deemed a breach of this
Agreement, provided that you return any such documents promptly to the Company
upon discovery.

           7. Non-Competition. You agree that, for a period of two years from
the Separation Date, you, alone or together with any person, firm, partnership,
corporation or other entity whatsoever, except any subsidiary or affiliates of
the Company, shall not:

                     (a) Directly or indirectly, engage in, or become or be
interested in or associated with any Competing Business, whether as an officer,
director, stockholder, partner, proprietor, associate, employee, representative,
landlord, sublandlord, public relations or advertising representative, or
management consultant;

                     (b) Directly or indirectly, induce or attempt to influence
any person or business entity who was a customer or supplier of the Company
during any portion of your employment to transact business with a Competing
Business; or

                     (c) Directly or indirectly, (i) induce or attempt to
influence any employee of the Company to leave his or her employ, (ii) aid or
agree to aid any customer or supplier of the Company, or any Competing Business,
in any attempt to hire any person who shall have been employed by the Company
within the 365 day period next preceding such requested aid, or (iii) without
the prior written consent of the Company, participate in planning for, or accept
any employment or association with, any company which then employs more than two
former employees of the Company within the 365 day period next preceding the
termination of such employees' employment with Company;

                     Provided, however, that you may own, as an investor,
securities of any corporation listed on a national securities exchange or
regularly traded in the over-the-counter market.

                     Competing Business. For purposes of this Paragraph 7, the
term "Competing Business" shall mean any individual, business, firm, company,
partnership, joint venture, limited liability company, organization or other
entity engaged in the business of leasing cargo containers and/or container
chassis.

           8. Non-Disparagement. You shall not at any time engage in any form of
conduct, or make statements or representations, that disparage or otherwise
impair the commercial reputation, goodwill or interests of the Company or
Released Parties.

                     The Board and the officers of the Company shall not at any
time engage in any form of conduct, or make statements or representations that
disparage or otherwise impair your commercial reputation, goodwill or interests.

                     Nothing in this Paragraph 8 is intended to prevent (i) you
or the Company (including the Board and the officers of the Company) from making
statements or providing information reasonably and in good faith believed to be
truthful or accurate when required by order of a court or other body having
jurisdiction, or as otherwise may be required by law or legal process or
regulations of any government agency (including the Securities and Exchange
Commission), (ii) you or the Company from making any statement reasonably
believed in good faith to be truthful and accurate, including, in the course of
responding to inquiries from the media, lenders, investors, market analysts,
rating agencies or other similar parties, or (iii) you from making any statement
reasonably and in good faith believed to be truthful and accurate to prospective
employers or clients. It shall not violate this Paragraph 8 for you or the
Company (including the Board and the officers of the Company) to, in good faith,
repeat statements made by other persons.

                     You acknowledge that on October 10, 2003, the Company
issued a press release and held an investor conference call relating, among
other things, to your separation from employment, and you confirm that no
statements by the Company in such press release or during such investor
conference call were contrary to the terms of this Paragraph 8.

           9. Cooperation. (a) You agree, upon reasonable notice under the
circumstances, to cooperate with the Company and the Audit Committee of its
Board of Directors ("Audit Committee") and their respective legal counsel on any
matters relating to the conduct of any litigation, claim, suit, investigation or
proceeding (collectively, a "Proceeding") involving the Company which relates to
(i) the current investigation being conducted by the Audit Committee and the
investigation being conducted by the Securities and Exchange Commission, (ii)
any current or future investigation conducted by the Audit Committee or any
federal, state or local governmental agency or regulatory organization or entity
having jurisdiction over the Company, (iii) any litigation, arbitration, hearing
or other proceeding instituted against the Company by any such federal, state or
local governmental agency or regulatory organization or entity having
jurisdiction over the Company, and (iv) any claim brought by shareholders of the
Company or any of its parents, subsidiaries or affiliates; provided, however,
that for purposes of this Paragraph 9(a), the term "Proceeding" does not include
investigations or litigation by the EEOC, Department of Labor, OSHA, or an
equivalent governmental or regulatory organization, or any Proceeding that does
not involve facts or circumstances occurring during your employment with the
Company. Subject to the receipt of appropriate documentation and itemization to
the Company's reasonable satisfaction, the Company agrees to reimburse all
travel and out-of-pocket expenses actually, necessarily and reasonably incurred
by you in connection with the activities described in this Paragraph; provided,
however, that the Company shall not reimburse any attorney's fees, except to the
extent you are entitled to indemnification for such attorney's fees under
Paragraph 12 of this Agreement, the Delaware General Corporation Law, or the
Company's Certificate of Incorporation or By-laws.

                     (b) You further agree, upon reasonable notice under the
circumstances, for up to 10 hours per month for a period up through and
including October 9, 2008 (except during a trial of any litigation, where more
time may be required), to cooperate with the Company and its legal counsel on
any matters relating to the conduct of any Proceeding involving the Company
(other than Proceedings described in the preceding Paragraph (a)) in connection
with any facts or circumstances occurring during your employment with the
Company in which the Company reasonably determines that your cooperation is
necessary or appropriate. Other than the Cho Yang litigation, the Company is
currently unaware of any other Proceeding which may require your cooperation
under this Paragraph 9(b). Subject to the receipt of appropriate documentation
and itemization to the Company's reasonable satisfaction, the Company agrees to
reimburse all travel and out-of-pocket expenses actually, necessarily and
reasonably incurred by you in connection with the activities described in this
Paragraph; provided, however, that the Company shall not reimburse any
attorney's fees, except to the extent you are entitled to indemnification for
such attorney's fees under Paragraph 12 of this Agreement, the Delaware General
Corporation Law, or the Company's Certificate of Incorporation or By-laws.

           10. Breach; Remedies; Opportunity to Cure. In the event that you
shall breach or threaten to breach Paragraphs 6, 7, 8 or 9 of this Agreement,
then the Company shall have no adequate remedy at law and shall be able to
enforce such paragraphs by seeking an injunction (without posting a bond) and
such other relief as may be deemed just and proper; provided, however, the
parties expressly acknowledge that their respective rights, duties and
obligations under this Agreement are cumulative and that the Company taking any
of the actions set forth in this Paragraph shall not abrogate, diminish or
otherwise impact the validity or enforceability of the release set forth in
Paragraph 4.

                     In the event that you or the Company shall breach this
Agreement or threaten to breach this Agreement, other than Paragraphs 6, 7, 8 or
9(a) hereof, the other party shall provide the breaching party with notice of
the breach and shall afford the breaching party a ten (10) day period to cure
the breach, and if such breach is not cured, the other party shall then have the
right to bring an action for breach of this Agreement. In the event that you or
the Company, acting in good faith, breach or threaten to breach Paragraph 7 or 8
of this Agreement and such breach or threatened breach does not materially harm
the other party, the other party shall provide the breaching party with notice
of the breach and shall afford the breaching party a ten (10) day period to cure
the breach, and if such breach is not cured, the other party shall then have the
right to bring an action for breach of Paragraph 7 or 8 of this Agreement;
provided, however, that after the first breach of Paragraph 7 or 8 of this
Agreement and opportunity to cure such breach, the other party shall have no
further obligation to provide the breaching party with notice and an opportunity
to cure any subsequent breaches by the breaching party of Paragraph 7 or 8 of
this Agreement.

           11. Miscellaneous. This Agreement sets forth the entire agreement
between the Company and you concerning its subject matter and supersedes any
such prior agreement or understanding. This Agreement may only be modified by a
writing signed by both parties. The provisions of this Agreement are severable
and if any part of it is found to be unenforceable, the other parts shall remain
valid and enforceable. Except as otherwise provided herein, no waiver by either
party hereto of a breach by the other party of any condition or provision of the
Agreement to be performed by the other party shall be deemed a waiver of a
similar or dissimilar condition or provision at the same time or at any other
time.

           12. Indemnification. To the fullest extent permitted by Delaware
General Corporation Law and the Company's Certificate of Incorporation and
By-laws (as any of the same exists or may hereafter be amended), the Company
shall indemnify you for all amounts incurred, payable or paid by you in
connection with or relating to any action or Proceeding, including, but not
limited to, any investigations or inquiries by or on behalf of the Audit
Committee of the Company's Board of Directors or any governmental, regulatory or
other person or entity, arising out of or related to your performance of
services for or on behalf of, or serving as a Director or Officer or employee
of, the Company or any of its affiliated entities, and any other Proceeding
referred to in Paragraphs 9(a) and 9(b) (all hereinafter collectively referred
to as the "Proceeding" for purposes of this Paragraph 12), provided that the
Company's Board of Directors determines pursuant to Section 145(d) of the
Delaware General Corporation Law that such indemnification is proper in the
circumstances because you met the applicable standard of conduct set forth in
such Section 145 or such indemnification is ordered by a court. The Company
shall advance to you all reasonable costs and expenses incurred, including
attorney's fees, payable or paid by you in connection with any Proceeding within
30 days after receipt by the Company of a written request from you for such
advance until it shall ultimately be decided that you are not entitled to
indemnification from the Company; provided, however, that the Company shall not
advance such costs and expenses in connection with any Proceeding instituted
against you by or on behalf of the Company, except (x) to the extent a court of
authorized jurisdiction makes a final determination that you are entitled to
indemnification with respect to such Proceeding or (y) in the case of a
derivative action brought on behalf of the Company by shareholders who are
neither current, former or future directors or officers of the Company or any of
its subsidiaries or affiliates, if the Company's Board of Directors determines
pursuant to Section 145(d) of the Delaware General Corporation Law that such
advancement of expenses is proper in the circumstances because you met the
applicable standard or conduct set forth in such Section 145. Your request for
advancement of costs and expenses shall include an undertaking by you to timely
repay the amount of such advancements if it shall ultimately be determined that
you are not entitled to be indemnified against such costs and expenses. In
addition to and without waiving any other rights or remedies you may have under
this Agreement, the provisions of the Delaware General Corporation Law or the
Company's Certificate of Incorporation and Bylaws, in connection with any
determination as to whether you are entitled to indemnification, if the Company
notifies you that it has determined that you are not entitled to indemnification
under this Paragraph 12 and the provisions of the Delaware General Corporation
Law and the Company's Certificate of Incorporation and Bylaws, you may request
that the Company promptly submit such issue to be resolved by independent legal
counsel (who shall not have performed services for the Company) ("Independent
Counsel"). Such Independent Counsel shall be selected by the Company, subject to
your approval, which shall not be unreasonably withheld.

           13. Legal Fees. The Company shall pay directly or reimburse you for
reasonable legal fees and expenses of your counsel, O'Melveny & Myers LLP,
incurred in connection with the negotiation and preparation of this Agreement.

           14. Choice of Law; No Jury. This Agreement shall be governed and
construed in accordance with the laws of the State of New York and all disputes
arising out of or relating to this Agreement or its breach shall be resolved in
the courts located within the State of New York, New York County and you and the
Company hereby submit exclusively to the jurisdiction and venue of those New
York courts. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE ARISING
OUT OF THIS AGREEMENT.

           15. Notices. Any notice required or desired to be given under this
Agreement shall be delivered via an established and reputable overnight courier,
postage prepaid, and shall be considered effective upon deposit of such notice
with such courier.

If such notice is to the Company, then to:

Interpool, Inc.
211 College Road East
Princeton, NJ 08540
Attention: Chief Executive Officer

with a copy to counsel, to:

Stroock & Stroock & Lavan LLP
180 Maiden Lane
New York, New York 10038
Attention: Jeffrey S. Lowenthal, Esq.

If such notice is to you, then to:

Raoul J. Witteveen
Surinamesttaat 37
2585 CH The Hague
The Netherlands

with a copy to counsel, to:

O'Melveny & Myers LLP
153 East 53rd Street
Citigroup Center
New York, NY 10022
Attention: Andrew J. Geist, Esq.


           16. Acknowledgement. You acknowledge that:

• you have read this Agreement in its entirety and understand all of its terms,
including that it constitutes a complete release of all claims against the
Company and a special release of claims against Released Parties, except as
expressly provided herein;


• you have been advised, in writing, to review this Agreement with an attorney
before signing it and, in fact have done so with your attorney;


• you have been given at least twenty-one (21) days within which to review and
consider this Agreement, including with an attorney, before signing it and to
the extent that you execute this Agreement before the expiration of the
twenty-one (21) day period, you do so knowingly and voluntarily and only after
consulting your attorney;


• this Agreement shall not become effective until the 8th day after you sign it
and you may at any time before the effective date revoke this Agreement by hand
delivering or sending via overnight mail a written notice of revocation to the
Company at: Interpool, Inc., 211 College Road East, Princeton, New Jersey 08540,
Attention: Chief Executive Officer;


• you received good and valuable consideration in exchange for entering into
this Agreement;


• nothing in this Agreement shall constitute an admission or be used as evidence
of any liability or wrongdoing whatsoever by either party;


• the headings used in the Agreement are intended solely for convenience of
reference and shall not be used to amplify, limit, modify (or otherwise be used
in the interpretation of) the terms of this Agreement; and


• you knowingly and voluntarily agree to all the terms and conditions in this
Agreement.


           17. By entering into this Agreement, you acknowledge that you are not
and shall not be entitled to any payments, benefits or other obligations from
the Company and/or Released Parties whatsoever (except as expressly set forth
herein)

.

INTERPOOL INC.


By:_____________________
       Name:
       Title:

Voluntarily Agreed to and Accepted
this ____ day of __________, 2003

                                                                            
Raoul J. Witteveen

ANNEX A

Stock Options and Restricted Stock Awards

• 1,140,000 shares are subject to vested stock options.


• No shares are subject to stock awards under the deferred bonus plan that have
vested.
